                                                
Exhibit 10.1

AMENDMENT NO. 1 TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT


This AMENDMENT NO. 1 TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT, dated as of March 3, 2016 (this
“Amendment”), is entered into by and among HORSEHEAD CORPORATION, a company
organized under the laws of the State of Delaware (“Horsehead”), THE
INTERNATIONAL METALS RECLAMATION COMPANY, LLC, a limited liability company
organized under the laws of the State of Delaware (“INMETCO”), HORSEHEAD METAL
PRODUCTS, LLC, a limited liability company organized under the laws of the State
of North Carolina (“HMP”), ZOCHEM INC., a corporation incorporated pursuant to
the Canada Business Corporations Act (“Zochem”) and HORSEHEAD HOLDING CORP., a
corporation organized under the laws of the State of Delaware (“Horsehead
Holding” and, together with Horsehead, INMETCO, HMP and Zochem, each a
“Borrower” and, collectively, the “Borrowers”), the Lenders party hereto and
CANTOR FITZGERALD SECURITIES, as Administrative Agent. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement referred to below.


PRELIMINARY STATEMENTS:
WHEREAS, the Borrowers, the Lenders from time to time party thereto, Cantor
Fitzgerald Securities, as Administrative Agent, and the other parties named
therein are parties to the Senior Secured Superpriority Debtor-in-Possession
Credit, Security and Guaranty Agreement, dated as of February 8, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, in accordance with Section 9.01 of the Credit Agreement, the Borrowers
have requested that the Required Lenders agree to amend certain provisions of
the Credit Agreement; and
WHEREAS, the Required Lenders are willing to amend certain provisions of the
Credit Agreement solely as provided for herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended to add the
following defined term in proper alphabetical order:

1

--------------------------------------------------------------------------------



“Avoidance Action” has the meaning set forth in the applicable DIP Order.
(b)    The definition of “Maturity Date” under Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““Maturity Date” means the earlier of (a) the Scheduled Maturity Date, (b) the
Consummation Date, (c) the closing of any sale of assets, which when taken
together with all asset sales completed since the Closing Date, constitutes a
sale of all or substantially all of the assets of the Borrower Parties and (d)
the date on which all Advances become due and payable and the Commitments are
terminated under the Loan Documents, whether by acceleration or otherwise.”
(c)    Section 4.15(b) of the Credit Agreement is hereby amended by inserting
the phrase “(other than the proceeds of Avoidance Actions prosecuted against any
trade creditor of one or more of the Debtors)” immediately after “Avoidance
Actions”.
(d)    Section 5.18 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Section 5.18    Milestones. Comply with the following milestones:
(a)    On or prior to three (3) days after the Petition Date, entry of Interim
Order by the Bankruptcy Court;
i.On or prior to four (4) days after the Petition Date, entry of the Interim DIP
Recognition Order by the Canadian Court;
ii.On or prior to March 3, 2016, entry of Final Order by the Bankruptcy Court;
(d)    On or prior to March 4, 2016, entry of Final DIP Recognition Order by the
Canadian Court;
(e)    On or prior to fifty-five (55) days after the Petition Date, filing by
the Debtors of a Reorganization Plan that is in form and substance acceptable to
the Required Lenders, the ad hoc committee of Senior Secured Noteholders and the
Debtors (as amended, modified or supplemented with the consent of the Required
Lenders and the ad hoc committee of Senior Secured Noteholders, the “Acceptable
Plan”) and disclosure statement with respect to the Acceptable Plan (as amended,
modified or supplemented with the consent of the Required Lenders and the ad hoc
committee of Senior Secured Noteholders, “the Disclosure Statement”) with the
Bankruptcy Court;
(f)    On or prior to ninety (90) days after the Petition Date, entry by the
Bankruptcy Court of an order approving the Disclosure Statement;

2

--------------------------------------------------------------------------------



(g)    On or prior to ninety-two (92) days after the Petition Date, entry by the
Canadian Court of an order recognizing order by the Bankruptcy Court approving
the Disclosure Statement;
i.On or prior to one hundred thirty (130) days after the Petition Date, entry by
the Bankruptcy Court of an order approving the Acceptable Plan;
(i)    On or prior to one hundred thirty-two (132) days after the Petition Date,
entry by the Canadian Court of an order recognizing such order by the Bankruptcy
Court approving the Acceptable Plan; and
(j)    On or prior to one hundred forty-five (145) days after the Petition Date,
the Consummation Date of the Acceptable Plan.”
(e)    Section 10.01(xvii) of the Credit Agreement is hereby amended by
inserting the phrase “(other than the proceeds of Avoidance Actions prosecuted
against any trade creditor of one or more of the Debtors)” immediately after
“Bankruptcy Code”.
(f)    Clause (vi) in the last paragraph of Section 10.01 is hereby amended and
restated in its entirety as follows:
“Avoidance Actions (provided, for the avoidance of doubt, that proceeds of
Avoidance Actions (other than the proceeds of Avoidance Actions prosecuted
against any trade creditor of one or more of the Debtors) shall be Collateral
upon entry of the Final Order); and”
(g)    Schedule 1.01 of the Credit Agreement is hereby amended to add the
following as items 5, 6 and 7 immediately after item 4 of Schedule 1.01 of the
Credit Agreement:
“5. To the extent those certain mechanics’ liens asserted by F.S. Sperry Co.,
Inc. (“FS Sperry”) with respect to certain of the Debtors’ property described
more fully in the objection filed by FS Sperry at [Docket No. 143]
(collectively, the “FS Sperry Liens”) are senior to the Prepetition Senior
Secured Notes Liens (as defined in the Final Order) with respect to such assets,
the FS Sperry Liens shall be, and shall be deemed to be, “Permitted Prepetition
Liens” as defined in the Final Order.
6. To the extent ACE American Insurance Company and/or any of its affiliates
(collectively, and together with each of their successors, “Chubb”) had valid
and perfected liens and/or security interests on property (including Cash
Collateral (as defined in the Final Order)) of the Debtors as of the Petition
Date, which liens and/or security interests were senior to the liens and/or
security interests of each of the Prepetition Secured Parties (as defined in the
Final Order), such liens and/or security interests shall be senior to any liens

3

--------------------------------------------------------------------------------



and/or security interests granted pursuant to the Final Order and shall be
considered “Permitted Prepetition Liens” as defined in the Final Order.
7. To the extent that any of those certain mechanics’ liens asserted by
Insulating Services, Inc., Mechanical Supply Company, Thompson Industrial
Services, LLC, or Western Oilfields Supply Company d/b/a Rain for Rent
(collectively, the “Specified Mechanics Lienholders”) with respect to certain of
the Debtors’ property (as described more fully in any section 546(b) notice
filed by any of the Specified Mechanics Lienholders or otherwise) (collectively,
the “Specified Mechanics Liens”) are senior to the Prepetition Senior Secured
Notes Liens (as defined in the Final Order) with respect to such assets, such
Specified Mechanics Liens shall be, and shall be deemed to be, “Permitted
Prepetition Liens” as defined in the Final Order.”
2.    Effectiveness of Amendment. The effectiveness of the agreements contained
herein is conditioned upon (the date on which such condition having been
satisfied being referred to herein as the “Amendment Effective Date”), the
Administrative Agent having received duly executed counterparts hereof which,
when taken together, bear the authorized signatures of (i) the Borrowers and
(ii) the Required Lenders.
3.    Reassertion of Representations and Warranties; No Default. On the
Amendment Effective Date, each Borrower hereby (i) confirms that the
representations and warranties set forth in Article IV of the Credit Agreement
and each other Loan Document are true and correct in all material respects
(provided that such materiality qualifier shall not apply if such representation
or warranty is already subject to a materiality qualifier under Article IV of
the Credit Agreement or such other Loan Document), except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects (provided that such materiality qualifier shall
not apply if such representation or warranty is already subject to a materiality
qualifier under Article IV of the Credit Agreement or such other Loan Document)
as of such earlier date, and (ii) there will exist no Default or Event of
Default under the Loan Documents. The parties hereto agree that this Amendment
shall constitute a Loan Document.
4.    Ratification by Guarantors. Each of the Guarantors acknowledges that its
consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor’s Guaranty under the Credit Agreement shall remain in full force and
effect without modification thereto and (ii) nothing herein shall in any way
limit any of the terms or provisions of such Guarantor’s Guaranty or any other
Loan Document executed by such Guarantor (as the same may be amended from time
to time), all of which are hereby ratified, confirmed and affirmed in all
respects. Each of the Guarantors hereby agrees and acknowledges

4

--------------------------------------------------------------------------------



that no other agreement, instrument, consent or document shall be required to
give effect to this section. Each of the Guarantors hereby further acknowledges
that the Borrowers, the Administrative Agent and any Lender may from time to
time enter into any further amendments, modifications, terminations and/or
waivers of any provisions of this Amendment or other Loan Documents without
notice to or consent from such Guarantor and without affecting the validity or
enforceability of such Guarantor’s Guaranty or giving rise to any reduction,
limitation, impairment, discharge or termination of such Guarantor’s Guaranty.
5.    No Amendments; Confirmation; Limited Purpose Amendment. Except as
expressly set forth herein, this Amendment (a) shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect as modified hereby. Nothing herein shall be deemed to entitle the
Borrower Parties to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. Notwithstanding anything to the contrary herein, this
Amendment (i) is a limited amendment, (ii) is limited to the express terms
hereof, (iii) is effective only with respect to the specific instance and the
specific purpose for which it is given and (iv) shall not be deemed an amendment
for any other purpose and of any term, condition, representation or covenant
applicable to the Borrower Parties under the Credit Agreement and any other Loan
Document except as expressly set forth in this Amendment. THE LENDERS REQUIRE
STRICT COMPLIANCE BY THE BORROWER PARTIES AT ALL TIMES WITH ALL TERMS,
CONDITIONS AND PROVISIONS OF THE CREDIT AGREEMENT (AS MODIFIED BY THIS
AMENDMENT) AND ANY OTHER LOAN DOCUMENT. On or after the Amendment Effective
Date, any reference to the Credit Agreement contained in the Loan Documents
shall mean the Credit Agreement as amended hereby.
6.    Release. Notwithstanding anything herein to the contrary, effective as of
the Amendment Effective Date, each Borrower Party covenants and agrees that the
Borrower Parties unconditionally release and irrevocably discharge (i) the
Lenders, (ii) the Administrative Agent, and (iii) the respective officers,
directors, attorneys, financial advisors, employees, managers, members,
partners, agents, accountants and other professionals of the parties listed in
clauses (i) and (ii), in each case, in their respective capacities as such,
(collectively clauses (i) through (iii) being the “Released Parties,” and each a
“Released Party”) from any and all claims, obligations, suits, judgments,
damages, rights, causes of action and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereafter arising, in law, equity
or otherwise, in all cases with respect to this Amendment, the Credit Agreement
or any other Loan Document, based

5

--------------------------------------------------------------------------------



in whole or in part on any act, omission, transaction or occurrence from the
beginning of time through the Amendment Effective Date (collectively, the
“Released Claims”); provided, however, to the extent that a Released Claim is
determined by a court of competent jurisdiction to have actually been caused by
(x) the gross negligence or willful misconduct of a Released Party or (y) the
material breach of the obligations of a Released Party (other than the
Administrative Agent or any sub-agent thereof) under the Loan Documents, such
release shall not be available to such Released Party with respect to such
Released Claim.
7.    No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Administrative Agent or the Lenders with respect to the
Obligations.
8.    Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon each of the parties hereto, each Lender, and the successors and
permitted assigns of each of the parties hereto and each Lender (subject to and
in accordance with Section 9.07 of the Credit Agreement).
9.    Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or other electronic transmission (i.e., a “.pdf” or
“.tif”) shall be effective as delivery of a manually executed counterpart
hereof.
10.    Entire Agreement. This Amendment, the other Loan Documents and the
agreements, certificates and other documents contemplated thereby constitute the
entire contract between the parties relative to the subject matter hereof. Any
other previous agreement among the parties with respect to the subject matter
hereof is superseded by this Amendment, the other Loan Documents and the
agreements, certificates and other documents contemplated thereby.
11.    Governing Law; Waiver of Jury Trial. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.
12.    Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
13.    Instruction to Administrative Agent. Each of the Lenders signatory hereto
(constituting Required Lenders) directs the Administrative Agent to execute this
Amendment and

6

--------------------------------------------------------------------------------



authorizes the Administrative Agent to take action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto. The Borrowers and Lenders agree that the indemnifications provided in
Section 9.05 of the Credit Agreement apply to the foregoing instruction and the
execution of this Amendment.
[Signature Pages Follow]



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers as of the day and year first
above written.


HORSEHEAD CORPORATION
                    


By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich
Title:    Chief Financial Officer


THE INTERNATIONAL METALS RECLAMATION COMPANY, LLC
                    


By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich
Title:    Chief Financial Officer




HORSEHEAD METAL PRODUCTS, LLC
                    




By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich
Title:    Chief Financial Officer




HORSEHEAD HOLDING CORP.
                    


By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich
Title:    Chief Financial Officer




ZOCHEM INC.
                    


By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich
Title:    Chief Financial Officer

Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement

--------------------------------------------------------------------------------




CANTOR FITZGERALD SECURITIES,
as Administrative Agent




By:    /s/ James Bond                    
Name:    James Bond
Title:    Chief Operating Officer

Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement

--------------------------------------------------------------------------------




Hotchkis and Wiley High Yield Fund,
as Lender


By:    /s/ Ana Marie Lopez                
Name:    Ana Marie Lopez
Title:
Chief Operating Officer of Hotchkis and Wiley Capital Management, LLC, as
investment advisor to the Hotchkis and Wiley High Yield Fund





Hotchkis and Wiley Capital Income Fund,
as Lender


By:    /s/ Ana Marie Lopez                
Name:    Ana Marie Lopez
Title:
Chief Operating Officer of Hotchkis and Wiley Capital Management, LLC, as
investment advisor to the Hotchkis and Wiley Capital Income Fund





San Diego County Employees Retirement Association,
as Lender


By:    /s/ Ana Marie Lopez                
Name:    Ana Marie Lopez
Title:
Chief Operating Officer of Hotchkis and Wiley Capital Management, LLC, as
investment advisor to the San Diego County Employees Retirement Association

















Santa Barbara Employees Retirement System,
as Lender


By:    /s/ Ana Marie Lopez                
Name:    Ana Marie Lopez
Title:
Chief Operating Officer of Hotchkis and Wiley Capital Management, LLC, as
investment


Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement

--------------------------------------------------------------------------------




advisor to the Santa Barbara Employees Retirement System



Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement

--------------------------------------------------------------------------------






National Elevator Industry Pension Plan,
as Lender


By:    /s/ Ana Marie Lopez                
Name:    Ana Marie Lopez
Title:
Chief Operating Officer of Hotchkis and Wiley Capital Management, LLC, as
investment advisor to the National Elevator Industry Pension Plan





University of Dayton,
as Lender


By:    /s/ Ana Marie Lopez                
Name:    Ana Marie Lopez
Title:
Chief Operating Officer of Hotchkis and Wiley Capital Management, LLC, as
investment advisor to the University of Dayton






Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement

--------------------------------------------------------------------------------






Greywolf Capital Management LP, on behalf of
Greywolf Event Driven Master Fund,
as Lender


By:    /s/ Christopher Samios            
Name:    Christopher Samios
Title:
General Counsel





Greywolf Capital Management LP, on behalf of
Greywolf Strategic Master Fund SPC, Ltd. -MSP2,
as Lender


By:    /s/ Christopher Samios            
Name:    Christopher Samios
Title:
General Counsel






Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement

--------------------------------------------------------------------------------






MAK Capital Fund LP,
as Lender


By:    /s/ Michael Kaufman            
Name:    Michael Kaufman
Title:
Managing Member

                        
MAK-ro Capital Master Fund LP,
as Lender


By:    /s/ Michael Kaufman            
Name:    Michael Kaufman
Title:
Managing Member






Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement

--------------------------------------------------------------------------------






Pine River Deerwood Fund Ltd., as Lender
By: Pine River Capital Management L.P.,
Its: Investment Manager


By:    /s/ Jeff Stott            
Name:    Jeff Stott
Title:
Chief Financial Officer





Pine River Fixed Income Master Fund Ltd., as Lender
By: Pine River Capital Management L.P.,
Its: Investment Manager


By:    /s/ Jeff Stott            
Name:    Jeff Stott
Title:
Chief Financial Officer





Pine River Master Fund Ltd., as Lender
By: Pine River Capital Management L.P.,
Its: Investment Manager


By:    /s/ Jeff Stott            
Name:    Jeff Stott
Title:
Chief Financial Officer





Pine River Convertibles Master Fund Ltd., as Lender
By: Pine River Capital Management L.P.,
Its: Investment Manager


By:    /s/ Jeff Stott            
Name:    Jeff Stott
Title:
Chief Financial Officer






Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement

--------------------------------------------------------------------------------






Trishield Special Situations Master Fund Ltd.,
as Lender


By:    /s/ Robert Harteveldt            
Name:    Robert Harteveldt
Title:
CEO




Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement

--------------------------------------------------------------------------------






WFM Fund (HoldCo-1) Inc.,
as Lender


By:    /s/ R. Valdez            
Name:    R. Valdez
Title:
Authorized Person






Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement